Case 3:18-cv-01457-BJD-MCR Document1 Filed 12/07/18 Page 1 of 9 PagelD 1

. LEGAL M
Provided to Florida Stet

ip rans PE

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

Jacks ony Xx Division rn
RIGHTS COMPL, FO)

SoveRetTG WENG YAAWEH CASE NUMBER: ByF-cv- STAD: -FAng

 

 

 

 

KS (To be supplied by Clerk's Office)
AWT ROW LLETURE MOORE A TAAMENBMEINT
®QAVB AM Ip | PEMAN D TARY TREAG

(Enter full name of each Plaintiff and
prison number, if applicable)

Vv.

SECRETARY FLORIDA DEPARIM-

 

Job- Jai) Mud

-~ En) OF CORRECT TONS WS.

i
Ne

+1

SECRETARY TULTE \., JONES ee

] eS
\ARRDER BARRY V. REP DLS
(Enter full name of each Defendant.
If additional space is required, use the

 

 

 

blank area directly to the right).
SWE L OF THE FOLL GQt ONS:
I. ACE OF PRESENT CO MENT:
, (Indicate the name and location)
0. USTION © TRA. ME:

: Exhaustion of administrative remedies is
required prior to pursuing a civil rights action regarding conditions or events in any prison, jail,

or detention center. 42 U.S.C. § 1997e(a). Plaintiff is warned that any claims for which the

administrative grievance process was not completed prior to filing this lawsuit may be subject
to dismissal.

im Pe US LAWS

DC 225 (Rev 2/2012) 1
Case 3:18-cv-01457-BJD-MCR Document1 Filed 12/07/18 Page 2 of 9 PagelID 2

Have you initiated other lawsuits in state court dealing with the same or similar facts involved
in this action or otherwise relating to your imprisonment or conditions thereof? Yes C )

No (A

B. Have you initiated other lawsuits in federal court dealing with the same or similar facts
involved in this action or otherwise relating-to-your_imprisonment or conditions thereof? Yes

(YJ No )

Cc. if your answer to either A or B is YES, describe each lawsuit in the space provided below. If
there is more than one lawsuit, describe all additional lawsuits on a separate piece of paper,

using the same format as below.

1, Parties to previous lawsuit:

Plaintiffs); KW AON Y LL. MooRt

 

Defendant(s): \AKR DEN DRvIP WARRIS

 

Court (if federal court, name the district; if state court, name the county):

x STATES ers ¢ T F

3. DocketNumber:_\*\. 0 4~- CY - 22754 Das
4.  Nameofjudge: PRVRLCTN MSETTZ- PRIRLcK A WHITE |

Briefly describe the facts and basis of the lawsuit: Excess woe UScoy forre

 

 

 

 

5.
aad Paumie\ oF Medical Uleakmantk Poe a Sectows
Masts <0. AS d& |
6. Disposition (Was the case dismissed? Was it appealed? Is it still pending?):

od prataRdi AS due ‘ko hau

 

Ts VS Ge 9endind an
‘N SJ
Yelk of Erecur Sot OD Bsh\ ag were s$ Yo Counts
7. Approximate filing date: Sagkembbat Axl oc With 2.004
8 Approximate disposition date:_ Wovembo tf 2844 DOV

Have you initiated lawsuits or appeals from lawsuits in federal court that have been dismissed
as frivolous, malicious or for failure to state a claim upon which relief may be granted? If so,

DC 225 (Rev 2/2012) 2
Case 3:18-cv-01457-BJD-MCR Document1 Filed 12/07/18 Page 3 of 9 PagelD 3

identify these suits below by providing the case number, the style, and the disposition of each
case: “Vo QoS ee Howe AYU aS WW Av’ OO el ca \g

dus -ko esison of Ficials hare {epoming cll ty
\a 2 o\ uae (Laken ras can an camera aad hudio Re

WADE ASA AS FCOMT gow Posri cra Seika Veder PkK- SIS

IV. PARTIBS: In part A of this section, indicate your full name in the first blank and your fall mailing
address in the second blank. Do the same for each additional Plaintiff named in the Complaint (ifany)

in part B of this section: —
~ s . .
A.  NameofPlaintiff: SOVERCT GN YARWEH ANTONY PTET Uae Moone

Mailing address: F yoo. Ow Ssakn Boy son Pio BoK 800 BrWing Ce\\
BABS  ‘BPorTasd .F \acida 23.082

B. Additional Plaintiffs:

 

 

 

In part C of this section, indicate the full name of the first named Defendant. Also, fill in his or her
mailing address, position, and where he or she is employed. For any additional Defendants, use parts
D through G of this section for the names, addresses, positions and places of employment:
C. Defendant: Secrraxeec x Bulie /. Songs CEO ETAL.

Mailing Address: SOY Sour Cal\nown Sy ete

Vat\om ans Seu Fioci dra BSBaBsAA~asood

Position:  SEeCRETRRY DOVesS SucceSso’ Gov Ry a Scott
TRE CRP TTOU

Employedat: ¥\- ORE DA DEPARTMENT OF CORRE CTEONS
RSS Bie ecto
D. Defendant: % CaS Sand) Witwtckor Eevee Wunnelos John WwW. Pal @e
Mailing Address: \V9S Sout Cic cle 23

Lake, Buktler Clorigva 32054

DC 225 (Rev 2/2012)
Case 3:18-cv-01457-BJD-MCR Document1 Filed 12/07/18 Page 4 of 9 PagelD 4

Position:_ Sayan \\ Pal ane Awd, BLCD beck Ass\ Qeoronal Dewctoe
QVovnd

Employedat:_ Recr.e Wow Medical Cenker
B. Defendant: \WpREN Borcy V Redd Sa SeFErey MeCle\\ony

Mailing Address: R.Y. BOY BOK BROBB Crone GOW-3GR-BS00-

 

Game) (dlorel Chri Stoner Sa ckowtki Major Michael Honaws
Position: Cagsoxn Wh \No\\ © Le NO BAe Ly, Sreohin Taamotion
: . ; ‘ 4

Employedat: Y\gsi do. Sk okt VOVSON,
F. Defendant: “(PEP ART WENT OF SNSUBRANTE RES } «
PAvVISTDPR Ge0 ET AL Aon of SANE BO) MANAGEMENT
Mailing Address:_WWO0g Sout Mon Roe STREET “e\yohaceee

EK Nost do Bad AV-OR09

 

 

Position:
Employedat: “(\we Capito) P\ora Level- &\

Defendant: C gpnstacion OF Flocida Medical Veo. iW Cer reer

MNT Bed PAY Seo vicars ane
Mailing Address: “\"\ QO Tossviw BW.S*. Lows Mo 63\05

LEO \ASo Benny (SIUR)(CCHP) Chink eat Mdangistrebor
Position: _S .W\vicer ES 2, Po Bord Raford Elo Sida 32083
Employedat: \SA >Q mio Will Road Suisa boo Vienna Vo 22 \S2

   

at

 DeFendork, ELEC Se DN ce AON eX arate
os or \ing __¥:9:. BOX BOO 2203
ns DerendopsS DK. RodMi queer , Norse P. Env Uns Nurse
S Towson , Sak, Homer Sé0kh, Cactain Ms. Weight
!

Co\ one Seek Mens a weal hy Counselor haaknonr
D ot wea yer D ahlman JOneF Weal ROM. S Aly org 2. Meg
men

 

DC 225 (Rev 2/2012) 4
Case 3:18-cv-01457-BJD-MCR Document1 Filed 12/07/18 Page 5 of 9 PageID 5

TAESV NG Gdhdeess _Eloci doe Skate Prison P.0,Boxr 800.

Bey focd Evyocia 0
> — 3155 x) ao % §2 ent 5 _

J. Govanot Rick Scots

 

 

 

2
ce

ence HQ HARTTS — OCEL Ee of ast Goveandse

<>.
“Vine Cao sol) Pinza bev el- 05 Vo\anustan £4 S294
Ks KAVNoreet Geacco\ Pamela So. oad
Y> BOATS NUT oF Lane) MECC S Tas Coorkol PL-0\

 

 

 

 

>

TOW An wasLoe® S\o 8 Qo BVI AN- \OSoO

 

 

a

ee
meNing Massy TE29 Aeinghon Exgrest way Sake

DaACKSORN\\\ \& Lory AX FIMO W@W

 

 

 

 

moaiag RAKCLES Makiaomn wnt\\ di scuvec

T

SSS
A.

Page Wo)
Case 3:18-cv-01457-BJD-MCR Document1 Filed 12/07/18 Page 6 of 9 PagelID 6

Vv. STATEMENT OF CLAIM: State what rights under the Constitution, laws, or treaties of the United
States have been violated, and be specific. If you intend to allege a number of related claims, set forth
each claim in a separate paragraph. Any claim that is not related to the same basic incident or
issue must be addressed in a separate Civil Rights Form. nn

TT Oc AON Code \A20 SS \W=BiVO- BVA ond BS.Y ABO gel ons)

BAS.C.VL AB MA BY Covel ani Uousuol Punish ment worl

CACWARSS BASS WH ards WE WO art ¥ Toe emsfiag, OLLess +o

Ang Cowess obSrtuction oF \ashitt den yong medical

eam mere Foc co Serious medical nee and Mis g Cy SdH

OF TeesSon wits Krened KA dnwodiunn ws Excessive Useng Foted

VI. ‘STATEMENT OF FACTS: State as briefly as possible the FACTS of your case. Describe how each

defendant was involved. Donot make any legal arguments or cite amy cases or statutes. State with

as much specificity as possible the facts in the following manner:

Name and position of person(s) involved.

Date(s).

Place(s).

Fact(s) or event(s) giving rise to your claim, including involvement of each defendant.
Nature and extent of injury (i.e., physical injury or how you were harmed by the acts of the
defendant[s]).

YAWN

Ke SNake Anwot Ane SOVEC. Gin Weet oF Proki bition Grey ance
Come\cs oxo VS eo Cas mo’ Connection OF o On Sony arde-
Secead oF Canseicnty oF Nine BR Ls0.0 shut oF 0 ch conn loay
OF _gvedss Waok is qdverse callokeral achons hed hat
pein Os Tae Noh ce\ared Xo my ac okack nN oF lor’

YAM WE 6 CA Car peckedh V0 oieniag, Erow, may Nong, ott dork
S\eap wos \nnt Cased Flactada Skate Prison OFF Lcialt aith

rss. S san Rsoro on Divecksle Aon (a Role -ae Ting, \eader

DC 225 (Rev 2/2012) 5
Case 3:18-cv-01457-BJD-MCR Document1 Filed 12/07/18 Page 7 of 9 PagelD 7

Ahesehag Tae \nos ane. A SNGHS ah Soalnind Confira maak Chose Manace—
~ ene Sy+eo\ K9oeS _Lrec sco'ven, od\ oF Me \ege\ wot ond Pashing n=

ar “Ses, en ns\wss of sao ooh Wei ngs Warehouse Cokaloy Tas ot “ach

 

Sha Lew BWTVC oon uae. GR RRWeisoners Cons vvhional Rights Senet
Tineve mosSiat WS BiskAck Coucd Soudern DSA ck of Flora ok
WWW EAS DAS Conchs gov Potrritio tb Sekt Ln tase Wo 109-cV-ax1St-

PES Dot tex SOS Cour Ocder Entarad Nov QRAW ION For QF Ry one Lost AX-

lo“ Wo Atl Log VE-fo-YT TO Loot (Sto 9 133. of assault and all Axxo

Urienino\ cau Vegas Oocmedsr monks Teast Motes olga. cra “evunt@p OF
Wan & 9 Lond Vows: sus BAD. was Os dgc ‘os Ex- =. Rit. dgoncts and

DINAW RPArmnee Xenon at Ant. AVALEN tor Would, Coen Seevieas Tac Capeta

womb Rudis Comouivervae dk Says kam oF Piag AOSh\c (DMY \ Recordi nok
J

~weoss COS err Vs. S20 hen Wom 9 Sar and Money Vp. ewowe % Dtramed Asha &
ctane Pots ow AN ands Tebsersnas Don APNE ‘ko nro ol) anu Prop erty
\ ‘ y

“ye \nn. TEES Ave. ce “ke, Whadse, Coime Kok Sermo nurastment (PRED)

eX SA me Wri wsh ao Orion) Conviekt af biavonat Psy choloabble
QS Me Wa Com oa DA \n Ni ex\oo\ sng, OF. Sms o%Saclid QWile Say LAO
o

 

“Wake CX On -WHE Pudo Su ssenn So Now ARE HAA Ln We FBT Recaeds
Bi\ask law Dles4 Spats Wi Edson oak Many Ni monoe Cases nok
TN Ren, won andr RoveitS Camagens 20% ued Waste Pakeaks YAnate

X csested Smad OF weing AD ageiask an From ot ly Sorry.

VI. RELIEF REQUESTED: State briefly what you want the Court to do for you. Again, do not make any
legal arguments or cite any cases or statutes.

 

DC 225 (Rev 2/2012)
Case 3:18-cv-01457-BJD-MCR Document1 Filed 12/07/18 Page 8 of 9 PagelD 8

‘AN AC tavente Log IS-b-20NIO Tra Wing mrakar fal Forks
oF HY RAR AK AQ) Rr oSecuhorig\ NALSCaMAUTE and Jovere gn
Jaws oF She REDEMPTION MANUAL WTR Cd\hion Peat has
VRONAN EG ANN QAQeS ANA Chana ker s DE Gummerce and Com mer-
“< ON \aws i DAeor ms Core enareia\ Cade \aws gad My Royal
King Kare os TX IN A ATR Log \3- 6-\G23a Oba
Saye Fx Peaster Done\ a Ve APNG nas lean aN Wag

QAO WENN ON OTe Hover a mesh OF ick als and Puotic Sery
Yep Swe nk Be L. Bro OAShaw Ww Qa\on RBeock C \
re Exrti Red (aaatt\eays \ tWante aoa gr
Qdres & Yo S ‘* s A \ and TRMete VBE Da ent Davi d ©
Qos Wyo ys wn Complaints oF Severe .

; \ w a A
\Q -W9- 22SNGE LOW Wa hat Gamer a AS Tre Coe aebey

gees Copenmer an XWAcs day Decenrtaer Sh QDo\§ jusk S\amoned

s\n Cel\ oor aK Per wat maXel y IW6O0 Om. rnd IOtHO amy

oe eed eWSicer Foaler on QlLxd of Wn § Ao cavorked

assev N's * WATRS SLVR Use oF Force while Ex Vib Li hoaaky
xs Wok AS eG On Camera anh audio Ahovana ae que yt nd ~
we S nes Gnd Kove Sa Sered pw Vajucies . tin

Kae \AG RO Sanus \S Bee ALAG Sar ARYL PerSonal 9 MY Right
Lag \S- "SAAB Nok TE hove atkached and

WOES “AS “Neer ork sk ax<ack an

ud where
Ww IN party OK _

e053 Se ——
x Bene DWecolar WQIN Bxs covery Sec o\\ N\

q . m
ed CAMEEAST CWITAIAGS AWle To ~~ AT Aundtors

. CRRA ‘S \
sesan Foy TAN Wake A AW .
Ws \ Qredorxoc Duran\e Sexug\ Ves M03 hue Le

Sarre de ~ us
Wat & TARA \\ SA\ch WACPreh \ . Joh, WW,
ae and Monn Sex OF Fandacd Voe as Net Vial Le. Pel
ek SRA QT OSTEwTR Cea nal , oe ;
ses corer ewks Anh Cre ms oes One Ceui\ Lnlyn, aL a

MEp

.

Khoka Crime Ne Teente Y body ( ‘
— ~ — Yarorpy —
Dadeh \2-S- 2a\8
lo (ad A
Case 3:18-cv-01457-BJD-MCR Document1 Filed 12/07/18 Page 9 of 9 PagelD 9

XT Command Sor a Van Kimaenadmenk Seead y lucy Trial
andr Fat Te end Si Oy 3nd Oo Ras manenk Vermpac AY. Restra-
Deimg Doda wish avn exigent Dedarory AWwdqnteck Order

So pe Eneceh, Qe avs ack AHBAUIAS E.0.0. Ex-F 3 4, hast, MW MOanae,

Me dz col SarvicrS Sane. ond For Woe Cesk ro TecWive all a€ Southern
usxsiok of Tiarido Por icio, WS Sextt Couck dotunnrart SOV, So02,503, Soh

"Soo Ted. Foe CoyetadT of Dass in 8117000 LA om Trion
Seudi\iow th Lions 3) W:S.6.S.8§ 5102 S103 SUMAVY 0) |

BIW MONI ZN GABE MA) WOIBI - 5111) bod
Cy STA SIR MELD DCEO TRY CBI (ED AAS 5 (49, 533

1 DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT. ,
SOovERE TGN ROYAL
Ken G

~
— YAW WE KO
ANTHONY LIEETMRE MoO RE

Qadisonw. Z.. Woh

(Signatures of all Plaintiffs).

Signed this >» day of _ Decambee_,20\8.

 

IF MAILED BY PRISONER:
I declare (or certify, verify, or affirm) under penalty of perjury that this complaint was (check one):
(delivered to prison officials for mailing or D deposited in the prison’s internal mail on: the
dayof DPecew ber ,20\8 .

DC 225 (Rev 2/2012) 7
